                                    Case 10-10753                 Doc 79          Filed 01/14/21               Page 1 of 3
                                                              United States Bankruptcy Court
                                                              Middle District of North Carolina
In re:                                                                                                                 Case No. 10-10753-bak
Joy Kinley Daniel                                                                                                      Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0418-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jan 12, 2021                                               Form ID: 161                                                               Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 14, 2021:
Recip ID                 Recipient Name and Address
db                     + Joy Kinley Daniel, 330 Presnell St. Unit 28, Asheboro, NC 27203-4766
                       + Joy Kinley Daniel, 5715 Wildberry Drive, Greensboro, NC 27409-2715
                       + U.S. Attorney - MDNC, 101 S. Edgeworth Street, 4th Floor, Greensboro, NC 27401-6045

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: bancm_ecf@ncmba.uscourts.gov
                                                                                        Jan 12 2021 18:18:00      William P. Miller, Bankruptcy Administrator, 101
                                                                                                                  South Edgeworth Street, Greensboro, NC
                                                                                                                  27401-6024

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 14, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 12, 2021 at the address(es) listed
below:
Name                               Email Address
Anita Jo Kinlaw Troxler
                                   office4@chapter13gboro.com office5@chapter13gboro.com

Matthew T. McKee
                                   on behalf of Creditor MetLife Home Loans middlenotices@rtt-law.com

Mercedes Oglukian Chut
                           Case 10-10753              Doc 79         Filed 01/14/21           Page 2 of 3
District/off: 0418-2                                      User: admin                                              Page 2 of 2
Date Rcvd: Jan 12, 2021                                   Form ID: 161                                            Total Noticed: 4
                          on behalf of Debtor Joy Kinley Daniel mercedesbankruptcy@yahoo.com janice@chutlaw.com

Neil D. Jonas
                          on behalf of Creditor MetLife Home Loans Neil.Jonas@brockandscott.com
                          wbecf@brockandscott.com;cltecfnotices@brockandscott.com


TOTAL: 4
                           Case 10-10753       Doc 79       Filed 01/14/21        Page 3 of 3
Form 161

                                UNITED STATES BANKRUPTCY COURT
                                           Middle District of North Carolina
                                              101 S. Edgeworth Street
                                               Greensboro, NC 27401

                                                                                  Bankruptcy Case No.: 10−10753
IN THE MATTER OF:
Joy Kinley Daniel xxx−xx−4793
aka Joy Kinley Lance
aka Joy Michelle Kinley
330 Presnell St. Unit 28
Asheboro, NC 27203

   Debtor(s)



TO THE DEBTOR AND ALL OTHER PARTIES IN INTEREST:
Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

TAKE NOTICE THAT the following request has been made with the Court:

[74] Application for Payment of Unclaimed Funds by Joy Kinley Daniel, Claimant, Requesting Payment of
Unclaimed Funds in the amount of $1,403.12;
[76] Application for Payment of Unclaimed Funds by Joy Kinley Daniel, Claimant, Requesting Payment of
Unclaimed Funds in the amount of $691.31.

TAKE FURTHER NOTICE THAT any interested party who has objections to the request MUST FILE A WRITTEN
OBJECTION on or before 2/4/21 with the movant and with the U.S. Bankruptcy Court at the following address:
101 S. Edgeworth Street
Greensboro, NC 27401

If no objections are filed within said time period, the Court will consider this motion without a hearing. If objections
are timely filed, a telephonic hearing on the motion will be held on 2/23/21 at 02:00 PM

In the event a hearing is to be held, to participate in the hearing, parties are instructed to dial
877−848−7030; Access Code: 8852513 when prompted to do so.



Dated: 1/12/21                                                                    OFFICE OF THE CLERK/drm
